Press Release CAE renews its normal course issuer bid Montreal, Canada, February 14, 2017 – (NYSE: CAE; TSX: CAE) – CAE today announced that its Board of Directors has approved the renewal of its normal course issuer bid (“NCIB”) to purchase, for cancellation, up to 5,366,756 of its common shares commencing February 23, 2017 and ending February 22, 2018. The maximum number of common shares that may be repurchased under the NCIB represents approximately two percent (2%) of the issued and outstanding common shares of CAE. As of February 9,2017, CAE had 268,337,816 common shares issued and outstanding. Under CAE’s current normal course issuer bid, which will expire on February 22, 2017, CAE has repurchased from February 23, 2016 to February 9, 2017 an aggregate of 2,959,400 of its common shares at a weighted average price of $16.38 per common share, for total consideration of approximately $48,474,972. Purchases under the
